05/07/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0152



                                    No. DA 20-0152


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

DAVID JON KINDT,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 45-day extension of time, and

good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including July 1, 2021 within which to prepare, serve, and file its response

brief.




MPD                                                                     Electronically signed by:
                                                                         James Jeremiah Shea
                                                                   Justice, Montana Supreme Court
                                                                              May 7 2021